BARNES, Judge,
concurring.
Although I concur with the majority opinion, I write separately to note Indiana's minority position in applying the *608"existing Indian family" doctrine. The ICWA was enacted in 1978 to:
protect the best interests of Indian children and to promote the stability and security of Indian tribes and families by the establishment of minimum Federal standards for the removal of Indian children from their families and the placement of such children in foster or adoptive homes which will reflect the unique values of Indian culture, and by providing for assistance to Indian tribes in the operation of child and family service programs.
25 U.S.C. § 1902. Four years after the statute was enacted, the Kansas appellate courts adopted the "existing Indian family" doctrine, which holds that the ICWA does not apply where the child was not in an "existing" Indian environment. In re the Adoption of Baby Boy L., 231 Kan. 199, 643 P.2d 168 (1982), overruled by In re A.J.S., 288 Kan. 429, 204 P.3d 543 (2009). Several other courts, including Indiana, adopted this approach to the ICWA. See In re T.R.M., 525 N.E.2d 298 (Ind.1988), cert. denied.
In T.R.M., an Indian mother gave her child to a non-Indian couple shortly after the child's birth so that the couple would adopt the baby. However, the mother later changed her mind about the adoption. Relying on In re Adoption of Baby Boy D., 742 P.2d 1059 (Ok1a.1985), cert. denied, our supreme court held:
In the case before us, the child's biological ancestry is Indian. However, except for the first five days after birth, her entire life of seven years to date has been spent with her non-Indian adoptive parents in a non-Indian culture. While the purpose of the ICWA is to protect Indian children from improper removal from their existing Indian family units, such purpose cannot be served in the present case before this Court. From the unique facts of this case, where the child was abandoned to the adoptive mother essentially at the earliest practical moment after childbirth and initial hospital care, we cannot discern how the subsequent adoption proceeding constituted a "breakup of the Indian family." We therefore hold that, separate from and independent of our consideration of the merits of appellant's specific issues, the ICWA should not be applied to the present case in which the purpose and intent of Congress cannot be achieved thereby.
T.R.M., 525 N.E.2d at 303. However, Baby Boy D., upon which our supreme court relied, has since been overruled by In the Matter of Baby Boy L., 103 P.3d 1099, 1108 (Okla.2004), which held that the existing Indian family doctrine was "no longer a viable doctrine" in Oklahoma.
In fact, the validity of the existing Indian family doctrine has repeatedly been called into question, and many courts have now abandoned the doctrine. See A.J.S., 204 P.3d at 549 (holding that "abandonment of the existing Indian family doctrine is the wisest future course"); see generally Vento, Carol Schultz, Construction and Application of Indian Child Welfare Act of 1978 (ICWA) (25 U.S.CA. §§ 1901 et seq.) Upon Child Custody Determinations, 89 ALRS5th 195 (2001); Suzianne D. Painter-Thorne, One Step Forward, Two Giant Steps Back: How the "Existing Indian Family" Exception (Re)imposes Anglo American Legal Values on American Indian Tribes to the Detriment of Cultural Autonomy, 33 Am. Indian L. Rev. 329 (2008-2009).
We do not have the authority to overrule our supreme court, and we must apply the existing Indian family doctrine in this case. However, given the controversy surrounding the existing Indian family doctrine, I *609encourage our supreme court to revisit its applicability in Indiana.